         Case 1:20-mc-00231-VEC Document 10 Filed 07/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

ALLSTATE INSURANCE COMPANY,                                            USDC SDNY
ALLSTATE FIRE & CASUALTY INSURANCE                                     DOCUMENT
COMPANY, ALLSTATE INDEMNITY                                            ELECTRONICALLY FILED
COMPANY, AND ALLSTATE PROPERTY &                                       DOC #:
CASUALTY INSURANCE COMPANY,                                            DATE FILED: 07/16/2020

                                      Petitioners,                  No. 20-mc-231-VEC

                       -against-

2753 CONEY ISLAND AVENUE CORP.,

                                      Respondent.

                                             ORDER

       WHEREAS currently pending before the Court is Petitioners’ motion to compel

Respondent 2753 Coney Island Avenue Corp. to comply with a Rule 45 subpoena issued in

connection with a pending matter in the Eastern District of New York, or, in the alternative, to

transfer this action to the Eastern District of New York, Dkt. 1;

       WHEREAS Rule 45(f) allows for a transfer of a subpoena-related motion to the issuing

court, Fed. R. Civ. P. 45(f);

       WHEREAS the Court must consider the subpoenaed party’s interest in local resolution of

subpoena-related motions, see Fed. R. Civ. P. 45, Advisory Committee Notes;

       WHEREAS Petitioners served Respondent with the Rule 45 subpoena on April 13, 2020,

Dkt. 3 ¶ 6;

       WHEREAS Petitioners served Respondent with the motion papers in this case on June 18,

2020, Dkt. 9;

       WHEREAS Respondent has failed to appear in this action or otherwise respond to either

the subpoena or the motion; and
         Case 1:20-mc-00231-VEC Document 10 Filed 07/16/20 Page 2 of 2




       WHEREAS Respondent is headquartered in the Eastern District of New York, Dkt. 3-6;

       IT IS HEREBY ORDERED THAT Petitioners’ unopposed motion to transfer this action

to the Eastern District of New York is GRANTED. Not only does the issuing court have greater

familiarity with the legitimate scope of the subpoena, the Eastern District appears to be a slightly

more convenient forum for Respondent, should it ever appear to litigate the dispute. Accordingly,

the Court can discern no reason why this action should remain in this district.

       The Clerk of Court is respectfully requested to effectuate the transfer immediately, without

waiting the seven-day period pursuant to Local Civil Rule 83.1.

So ORDERED this 16th day of July 2020.




                                                     Honorable Valerie E. Caproni
                                                     United States District Judge




                                                 2
